Exhibit Investor and Media Inquiries: David A. Christiansen (610) 208-3065 dchristiansen@cartech.com CARPENTER DECLARES QUARTERLY CASH DIVIDEND Wyomissing, Pa. (April 22, 2009) – The Board of Directors of Carpenter Technology Corporation (NYSE:CRS), at its meeting yesterday, declared a quarterly cash dividend of $.18 per share of common stock, payable June 4, 2009, to shareholders of record on May 5, 2009.The ex-dividend date (the date the common stock trades without the dividend) is May 1, 2009. ###
